Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 1 of 13 PageID #: 717
Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 2 of 13 PageID #: 718




                                    UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF RHODE ISLAND

       ANYONE SIL~A
           Plaintiff,

       ,
       ia                                                                  C.A. No.: 1-19-cv-429

       STATE OF RHODE ISLAND,
       TOWN 4F TNERTiDN,
       PATRICK W.JONES,Individually
       And as Chief ofPolice for the
       Tiverton Police Department,
       SERGEANT MICHAEL BARBOZA,
       Town of Tiverton Police Officer,
       Individually and in his official capacity.
              Defendants.

                 DEFENDANT TOWN OF TIVERTON'S RESPONSE TO PLAINTIFF'S
                            FIRST SET OF INTERROGATORIES

            1. Please state the name, address, position, and department ofthe person completing these
               intenogat~ries.

       RESPONSE: Sgt. Michael Barboz$ and Chief Patrick Jones, Tiverton Police Department,
       20 Industrial Way,Tiverton, RI 02878.

            2. Sta#e the date offirst employment of Sergeant Michael Barboza in the Tiverton Police
               Department.

       RESPONSE: August 2~,ZU01.

            3. Please state the date offirst employment ofPatrick W. Janes and when he was appointed
               Chief ofPolice for the Tiverton Police Department.

       RESPONSE: September 1.4,199.

            4. State how Sergeant Michael Barboza became employed by the Tiverton Police
               Department, specifically stating the follawin~:
                   a} The number, natuze, date, and content ofall applications, resumes, or other forms
                       which were filed by hun as applicant far the position of police officer with the
                       Town of Tiverton;
                   b} Tl~e names, addresses, and rank ofall persons who interviewed him as applicant
                       for the position of police officer with the Town of Tiverton.
Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 3 of 13 PageID #: 719




        Silva v. Tiverton
          A. No. 1:19-cv-429

                   c) Whether he was required andlor did submit the names of references of his
                      employment as a police officer with the Town ofTiverton and, ifso,-state the
                      names azid addresses of all reference supplied and which were investigated;
                   d) Whether the Town of Tiverton required him to undergo any training ox testing
                      before employing him as a police officer and whether such training was physical
                      or academic.

       .RESPONSE: Objection. Defendant objects to the extent that this reyu~st is overly broad
        and unduly burdensome. Defendant objects to the production ofany personal identifying
       information. Defendant objects to the extent that this is a "catch-aIl" request. Defendant
        oiajects based on Rhode Island Law Enforcement Of~eera' Bilk of Rights,to providing
        information on the subject ofopen invesfigations,if any,and those that have been closed
        after findings of unfounded, not sustained andlor exonerated. Defendant objects to the
       extent that this request seeks information not compiled andlor kept in the ordinary course
       of business. Notwithstanding and without waiving the objections,see Defendant Town of
       Tiverton's Response to Plaintiff's First Request for Production of Documents,Response
        No. 1.

              Please state all prior experience that Chief ofPolice Patrick W. Jones and Sergeant
              Michael Barboza had in law enforcement prior to becoming employees of the Tovm of
              Tiverton Police Department,including but not limited to the names, dates, and places of
              any courses or training in law enforcement which they had received as welt as any
              physical, psychological, and academic training or testing to which they were subject prior
              to employment.

       RESPONSE: Objection. Defendant objects to the production of any personal identifying
       information. Defendant objects to the extent that this is a "catch-all" request. Defendant
       objects to the extent that this request seeks information not complied and/or kept in the
       ordinary course of 6usrness. Notwithstanding and without waiving the objections,see
       Defendant Town of Tiverton's Response to Plaintiff's First Request for Production of
       Documents,Response Nos. 1 and 2.

           b. State all testing required by the Town of Tiverton of applicants far the position of police
              officer, sergeant, and chief of police.

       RESPONSE: Objection. Defendant objects to the production of any personal identifying
       information. Defendant objects to the extent that #his is a "catch-all" request. Defendant
       objects to the extent that this request seeks information not compiled and/or kept in the
       ordinary course of business. Notwithstanding and without waiving the objections,see
       Defendant Town of Tiverton's Response to Plaintiff's First Request for Production of
       Documents,Response Nos.]and 2.

           7. State all guidelines or regulations of the Town of Tiverton in effect an tie dates ofeach
              arrest of the Plaintiff regarding supervision ofthe police department by the Town of
              Tiverton and the persons, committees, or entity charged with the responsibility for the
              administration thereof.

                                                  Page2of12
Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 4 of 13 PageID #: 720




       Silva v_ Tiuer~ton
       C.A. No. 1:19-cv-4~9


       RESP{~NSE: Objection. Defendant objects to the extent that this request is overly broad
       and unduly burdensome. Defendant.objects based an relevance and proportionality.
       Defendant objects to the extent that this request seel~s information not kept and/ar
       compiled in the ordinary enurse of business. Notwithstanding and without waiving the
       objections, the Chief of Police shall be the chief executive of the police department, and
       he/she shall at all times enforce the rules and regulations for the government ofthe geiice.
       The Chief ofPolice reports directly to the Town Administrator.

          S. What supervision of the Chief ofPolice is there in his adnunistration ofthe Police
             Department with respect to ~riolation ofr~o-contact orders and,if any, who is the official
             or entity responsible for such supervision?

       RESPONSE: Objection. Defendant objects to the extent ti~at this request is overly broad
       and unduly burdensome. Defendant objects based on relevance and proportionality.
       Defendant objects to the extent that this request seeks information not kept andlor
       compiled in the ordinary course of business. Notwithstanding and without waiving the
       objections,see Response No.7 above.

          9. Has Sergeant Michael Barboza been ternlinated, suspended, removed,laid off, reducted
             in rank, disciplined, ar warned concerning any employment activity or conduct? Ifso,
             what such action has occurred, concerning what ac#ivity or conduct?

       RESPONSE: abjection. Defendant objects to the extent that this request is overly broad
       and unduly burdensome. Defendant objects based on relevance and proportionality.
       Defendant objects to the eztent that this request seeks information not kept and/or
       compiled in the ordinary course of business. Notwithstanding and without waiving the
       objectiflns, Sgt, Barboza bas never been subject to any of these actions concerning any
       employment activity or conduct.

          10. State all action taken and regulations and organizational patterns and responsibilities
              delegated to insure that the constitutional rights of Plaintiff Antone Silva by the Tawn of
              Tiverton and its officers were not infringed by Sergeant Barboza. As to each,set forth the
              date ofits enactment ofresolution,the official or officials charges with the administration
              thereof, and the Town official responsible for the administration thereof.

       RESPONSE: Objection. Defendant objects to the extent that this request is overly broad
       and unduly burdensome. Defendant obaects to the extent that this request seeks
       information not kept andJor compiled in the ordinary course of business. Notwithstanding
       and without waiving the objections,

          1 1. State the chain of command in effect from 2017 to present for the operations ofthe Town
               of Tiverton Police Department and ~~vhether the same was a formally enacted ordinance or
               regulation or conducted and organized on an informal basis.



                                                 Page 3 of12
Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 5 of 13 PageID #: 721




        Silva v. 7'iveYton
        C.~4, No. i:19-cv-429

        RESPONSE; Objection. Defendant objects to the extent that this request is overly broad
        and unduly burdensome. Defendant objects based an relevance and proportionality.
        Defendant objects to the extent that this request seeks information not kept and/or
        compiled in the ordinary course of business. Notwithstanding and without waiving fhe
        objections, as to the Department's chain of command:

        1.       The Chief of Police has full control over departmental activities, including budget
                 and fiscal matters. in the absence ofthe Chief, the Captain will assume command of
                 the department.In the absence of the Captain,command shall devolve to the neat
                 ranking officer and in the case of offecers of equal rank,the senior officer in terms
                 oftime in rank,is accordance with applicable collective bargaining agreements.

        2.      Where personnel from different functions are involved in a single operation,the
                overall command shall rest with the ranking officer a# the scene, unless another
                person has been specifically designated to be in charge.

        3.      In normal day-to-day operations, the ranking officer in charge of a shift, squad,ar
                unit shall be in command of that shift, squad or unit. The Tiverton Police
                Department utilizes the following rank structure for sworn department members:

                a.      Chief of Police

                b.      Captain

                c.      Lieutenant(Patrol Lieutenant, Detective Lieutenant)

                d.      Sergeant(Patrol Sergeant,Detective Sergeant)

                e.      Corporal

                f.      Patrol Officer/Detective

                g.      Probationazy Patrol Officer

                h.      Reserve Police Officer

       4.       Each organizational component shah be under the direct command of only one
                supervisor.

       5.       Every employee shall be accountable to only one immediate supervisor at any given
                time.

             12. Has any person ever filed a Complaint, suit, cause of action, or commenced an inquiry ar
                 investigation concerning Sergeant Michael Barboza which involved false arrest,
                 malicious prosecution, abuse of authority, or excessive use offorce in the performance of
                 any official duty? If so, please state:

                                                   Page 4 of 12
Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 6 of 13 PageID #: 722




        SilvA v. Tiverton
        C.~4. No. 1:19-cv-4Z9

                   a) The nature ofthe incident, investigation, cause of action, suit, ar inquiry;
                   b)The place and date on which it occurred;
                   c} The names and addresses of all persons involved; anal
                   d) Tl~e administration ar count term and number of any such incident and the result
                      thereof.

        RESPO1vSE: Objection. Defendant objects to the extent that this request is overly broad
        and unduly burdensome. Defendant objects to the production of any personal identifying
        inforfnation. Defendant objects based on Rhode Island Lase Enforcement Officers' Bill of
        Rights,to providing information on the subject of open investigations, if any,and those
        that have been closed after findings of unfounded, not sustained and/or exonerated.
        Defendant objects to the extent that this request seeks information not compiled and/or
        kept in the ordinary course of business. Notwithstanding and withoat waiving the
        objections, no such complaints,suits, causes of action, or inquiries have ever been
        cammencerl against Sgt.Sarboza.

           ]3. Identify any and all documents constituting, containing, or concerning Sergeant Michael
               Barboza's service record,including all evaluations of performance.

        RESPONSE: Objection. Defendant objects to the extent that this request is overly broad
        and unduly burdensome. Defendant objects to the production of any personal identifying
        information. Defendant objects to the extent that #his is a "catch-all" request. Defendant
        objects based on Rhode Island La~v Enforcement 4ffieers' Bill of Rights, to providing
        information on the subject of open investigations, if any,and those that have been closed
        after findings of unfounded, not sustained and/or exonerated. Defendant objects to the
        extent that this request seeks information not compiled and/or kept in the ordinary course
        of business. Notwithstanding and without waiving the objections,see Defendant Tawn of
        Tiverton's Response to Plaintiffs First Request for Production of Documents,Response
        No. 1.

           14. Identify any and all documents, ~vithout limitation, reports, correspondence, notes,
               diaries, lobs, and memoranda.which reflect, comment upon, or in any way refer or relate
               to the investigation by the Town o:f Tiverton Qr the Police Department ofthe Plaintiffls
               allegations of Sergeant Michael Barboza's conduct on the dates of his arrests.

        RESPONSE: Objection. Defendant objects to the extent that this request is overly broad
        and unduly burdensome. Defendant objects to the extent that this is a "catch-all" request.
        Defendant objects to the eztent that this request seeks information not compiled and/or
        kept in the ordinary course of business. Notwithstanding and without waiving the
        objections,see Defendant Tawn of Tiverton's Response to Plaintiff's First Reques#for
        Praduchon ofDocuments,Response Nos. 13 and 14.

           15. Please state the names, present addresses, and rank of each officer ofthe Town of
               Tiverton Police Department who participated in Plaintiff s arrests on September 8,2d 1 S
               and December 28,2018.


                                                 Page 5 of i2
Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 7 of 13 PageID #: 723




        Silva v. Tiverton
        C.A. No. 1:19-cv-429

        RESPONSE: objection. Defendant objects to the extent that this request is overly broad
        and unduly burdensome. Defendant objects to the extent that this request seeks
        information not compiled andlor kept in the ordinary course of business. Notwithstanding
        and without waiving the objections:

        On 09/U8/18 at approximately 2226 hours, Officer Pelletier was on a Twin River Casino
        detail when he overheard security being requested near the restaurant for a possible
        domestic in progress.

       [Jpon arrival he observed a male and female who were extremely intoxicated speaking with
        security. Officer Pellefier obtained identification from both parties and they were
        identified as Antaae Silva and Darcie Silvia. Darcie explained that Antone was acting rude
        in the restaurant to the waitress and bus boys and she decided that she wanted to leave.
        Darcie then got up from the chair and attempted to leave the restaurant with Antone
       following and they were yel.{ing at each other.

        officer Pelletier ran both parties and checked for any active na contact ~rdexs at which
        time dispatcher Leonardo advised that she eant~cted RONC~ and there was an acfive no
        contact order with Darcie being the protected party. Antone and Darcie were advised by
        security that they would be trespassed from the property for sixty dais and officer
        Pelletier escorted Antone to the front of the casino.

        Antone was advised that be currently was in violation of his no contact order and he was
        being placed under arrest. Officer Pelletier then placed Antone in handcuffs and secured
        him in Officer Valzovano's cruiser #41. Qfticer Valzovano transported Antone back to
        police HQ far processing and 4~ficer Pelletier followed behind,

        Once at police HQ,Antone was booked,finger printed, photagraph~d, given a phone call
        and secured into cell #2.

       On 12!08/2018 at 2124 hours,Ptlm. Huber responded to                        far the report
       of a Breaking and Entering. Prior to arrival dispatch advised responding units that the
       reporting party, Antone J. Silva,stated that Darcie Silvia had broken the back door to his
       house and left the scene in a black               orth on               towards Fall River.
       Also, dispatch advised units that there was an active No Cantact/Protection Order between
       Darcie Silvia (Protected Party)and Antone Silva. After extensively checking the area for
       the suspect vehicle,Ptlm. Huber responded to                      to speak with Sitva.

       Upon contact with Silva,Ptlm.Huber detected the strong odor of an alcoholic beverage
       emanafing from his breath as he spoke with hun. Silva then advised him that he had been
       drinking with his work buddies earlier in the evening. Ptlm. Huber observed several steaks
       an a skillet, large sums of empty beer bottles, and the kitchen to be in disarray. Ae
       observed the back(kitchen) entrance door to 6e forcefully opened with the dead bolt lock
       in the locked position and the dead bolt appeared to be forced through the door frame.
       The door frame had been broken off of the wall and assorted pieces were scattered across
       the kitchen floor. Ptlm. Brillon la#er arrived on scene and photographed the damage to the

                                               Page b of12
Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 8 of 13 PageID #: 724




        Silva ~. Tiverton
        C.A. No. I:19-cv-429

        doorway using cruiser #4?'s camera. It shQulti be noted, wh~e Ptlm.Brillon and Ptlm.
        Huber observed the damage to the door frame,there did not appear to be any recent/fresh
        damage to the door as the scene appeared #o be staged. Silva advised Ptlm.I3uber that he
        was cooking dinner when his girlfriend, Darcie Silvia,showed up to his heme,saw himE
        inside the kitchen and attempted to make entrance into the home via the back door. Silva
        stated that the door frame broke and Darcie Silvia immediately left the scene in her vehicle,
        a black

       While speaking with Silva,Ptlm. Huber observed a surveillance camera outside ofthe
       damaged doorway. Ptlm. Huber asked Silva if be could provide him with the video
       surveillance of outside ofthe doorway. Y#should be noted that Silva stated that Darcie
       Silvia arrived around 4 P.M., mocked his door down and immedia#ely fled from the scene
       as she was in a hurry. The camera was angled in the direction of the driveway and stags
       leaving the back deck area. While observing the video surveillance,Ptim. Huber observed
       a female whom he was able to positively identify from previous contacts to in fact be Darcie
       Silvia exit the home around Z10U hours(9 P.M.}. While viewing the footage Ptlm. Huber
       was unable to observe the door be tampered with. He observed Darcie walk down the back
       steps and walk in the direction of her vehicle in a 3-5 second elig. Darcie had a calm
       demeanor,and appeared to be leaving the home without incident. It appeared that Darcie
       did not display any actiaas to make Ptlm. Huber believe that she had damaged any
       property. At this time Silva was unable to provide officers a video of Darcie arriving at the
       home. On 12/09/2018, Ptlm. Huber returned to                           o obtain a statemeat
       from Silva. At this time, he showed Ptlm.Huber a video     of Darcie  arriving at his home at
       around 1504(6 P.M.)hoars and leave the home around 2104(9 P.M.) hours.

       It should be noted that while speaking s°vith Silva he spoke with a heavily slurred speech.
       While asking questions he would pause for long periods of time and officers would repeat
       eaeh c~uestioa numerous times before he would respond with an answer. Dui to Silva's
       high level ofintoxication,Ptlm. Huber was unable to obtain a statement Throughout his
       contact with Silva, Silva was usable to provide an exact timeline of events and his story
       changed on numerous occasions.

        Silva later contacted HQ and provided Ptlm.Huber with an address for where Darcie was
        staying in Fall River. Fall River PD later made contact with Darcie and advised her to
        contact HQ. Back at HQ,Ptim. Huber attempted to make contact with Darcie Silvia via
        Telephone and left a voicemail for her to contact HQ. At 2300 hours Darcie Silvia contacted
        Ptlm. Huber via telephone. Darcie stated that she arxived at Silva's home around 1800
        hours(6 P.M.). Darcie stated that she had purchased steaks earlier in the evening and
        brought them over to Silva's to cook. She said that she and Silva were drinking with one
        another just"hanging out." Darcie advised Ptlm.Haber that Silva was highly intoxicated
        and became extremely confrontational with her. She stated that around 2100 hours(9
        P.M.) Silva began to become more and more angry toward her. At this time she decided to
        leave before things escalated. When questioned on the doot~vay, Darcie stated that the
        back door had been broken for several weeks/months. Darcie stated that Antone Silva had
        broken the door one day when hs was iutogicated.


                                                Page 7 of 12
Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 9 of 13 PageID #: 725




       Silva v. Tiverton
       C.A. No. 1:19-cv-429

       On 12/0$12018,Ptlm. Huber advised Sgt. Palagi of his findings. He advised Ptlm. Huber to
       further investigate the incident and a#tempt to obtain statements from both parties.

       On 12/09/201.$, Ftlm.Huber returned t                       to obtain a statement from
       Silva. Again,Silva was highly intoxicated and displayed a heavily slurred speech as he
       spoke with Ptlm. Huber. Ptlm. Huber began to question Silva on the story he provided the
       evening prior. At this time, he showed Pdm.Huber a video of Darcie arriving at his home
       at around 180 hours(6 P.M.)and leave the home around 2100 hours(9 P.M.). Ptlm.
       Iiuber again questioned Silva an when Darcie arrived at his home. Silva stated tha# she did
       in fact arrive at his home around 1800 hours {6 P.M.). Silva stated #hey were drinking
       together and eoolung food {steaks). He said due to their Bast they have been trying to work
       an their issues. I3e stated that they began to argue,and he told her to leave, which she did.
       Ptlm. Huber then questioned him on how the door was damaged,to which he stated,"I
       don't want to get anyone in trouble." Ptlm. Huber again questioned Silva on bow the door
       was damaged,to which he paused for a long period of time {avoiding eye contact)and
       stated,"Darcie broke it." Ptlm. Huber then obtained a written statement in which 6ilva
       wrote "Darcie knocked my door down of#er told her too leave," showing that he was with
       Dareie on the eve~►iing of 12108/201 between 1840-2140 hours. After obtaining a statement
       from Silva, he thanked me for u~y time andIcleared, returning to patrol.

       On 12/10/2018, Ptlm. Huber was contacted at HQ via telephone by Darcie. Darcie advised
       him that she was told by her lawyer not to come to HQ to provide a statement. Darcie
       again provided verbal statements consistent with the story that she provided Ptlm. Huber
       on 12/08/241S.

       an 12/1012x18, Ptlm. Advised Sgt. Rossi of the details and findings of the above incident.
       Sgt. Rossi advised him to draft a warrant for Antone Silva.

       Based on the above facts and circumstances, a warrant was drafted for Antone Silva for
       violation of a Nn Contact Order.

       On 12!2$!2818 at approximately 2324 hours, Detective Pelletier was working a casino detail
       when he observed a male lcno~vn to him from prior contacts as Antone Silva inside the
       casino. Deb Fellefier had dispatch ran a warrant check on Silva, at which time dispatch
       confirmed that Silva had an active affidavit and arrest warrant from the Town of Tiverton
       for violation of a no contact order. Det. Pelletier requested another unit and approached
       Silva and advised l~im #hat he was going to be escorted from the casino to the front lobby
       due to him having a warrant.

       Silva was intoxicated and stated that he did not have a warrant and that the Tiverton
       Police gets enjoyment out of arresting hiu~ inside the casino. Det. Pelletier advised him that
       i~ was confirmed that he had an active v►varrant from a prior incident and that he would
       need to leave the casino {vith him. Silva was escorted to the front lobby, where De#.
       Pelletier met Officer Parrillo. Det. Pelletier then placed Silva in handcuffs, patted him
       clown and placed him in the rear of Officer Parrillo's cruiser. officer Parrillo then
       transported Silva back t~ police HQ where he and Officer Leduc processed him. Silva was

                                                Page S of 12
Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 10 of 13 PageID #: 726




        Silva v. Tiverton
        CA. Nv. 1:19-ev-429

        phatagraphed,finger printcd and given multiple phone calls. Silva was then placed into
        cell #3.

            15. Please state who the officer was who made the arrests ofPlaintiff on September $, 2018
                and December 28,2Q18 and the basis ofsanxe.

        RESPONSE: See Response No.IS above.

           17. Please state whether Sergeant Michael Barboza, who made the arrest on September 8,
              201.8, told the Plaintiff why he was being arrested and describe in detail all discussions
               between Sergeant Barboza and the Plaintiffon said date.

        RESPONSE: Objection. Defendant objects to the extent that this request is overly broad
        and unduly burdensome, Defendant objects to the extent that this request seeks
        information not compiled and/or kept in the ordinary course of business. Notwithstanding
        and without waiving the objections,see Response No. 15 above.

           1S. Please state whether Sergean# Michael Barboza, who made tl~e arrest on December 28,
               2018, told the Plaintiff why he was being arrested and describe in detail all discussions
               between Sergeant Barboza and the PlaintifFon said date.

        RESPONSE: Objection. Defendant objects to the exten# that this request is overly broad
        and unduly burdensome. Defendant a}~jects to the extent that this request seeks
        information not compiled andlar kept in the ordinary course of business. Notwithstanding
        and without waiving the objections,see Response No. 15 above.

           19. Please state any comments made by the Plaintiff to the officers) who arrested the
               Plaintiff on September 8, 2018 and December 28,2018 with regard to the no-contact
               order having been vacated.

        RESPONSE: See Response No. 15 above.

           2d. State the factual and legal basis for your claim tha# any injuries ar damages suffered by
               the Plaintiff were due to the Alaintiff's own conduct or behavior, and identify each person
               and document xelied on for such claim.

        RESPONSE: Objection. This request refers to affirmative defenses interposed by defense
        counsel and a response to this request calls for legal conclusions,which fall outside ofthe
        scope of discovery. Notwithstanding and without waiving the objections, see the responsive
        information contained within the materials provided in these Interrogatories and
        Defendant Tawn of Tiverton's Response to Plaintiffs First Request for Production of
        Documents, and any supplemental responses and materials relating to same.

           21. Describe in detail the methods used to restrain Plaintiff during or after the arrests on
               September S, 201$ and December 28,2018, stating why such restraints were deemed
               necessary and seriing forth the following:

                                                   Pagc 9 of 12
Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 11 of 13 PageID #: 727




        Silva v. Tiverton
        C.A. No. 1:19-cv-429

                  a) The Warne and address ofeach person wha applied those restraints;
                  b} The time when they were applied.;
                  c) The time where they were removed; and
                  d) The names and addresses ofthe persons who removed tlxem.

        RESPONSE: Objection. Defendant objects to the extent that this request is overly broad
        and unduly burdensome. Defi~ndant objects to the extent that this request seeks
        information not compiled and/or kept in the ordinary course of business. Notwithstanding
        and ~cvithout waiving the objections,see Response No. 15 above.

           22. Fl~ase indicate whether a record was made ofPlaintiff's detention at the detention facility
               and,if sa, state:
                  a) The name and address ofthe person by whom the record was made;
                  b} The name and address ofthe present custodian of the record;
                  c) The number or other means ofidentification assigned to the record for
                       recordkeeping purposes.

        RESPQNSE: Objection. Defendant objects to the extent that this request is overly broad
        and unduly burdensome. Defendant objects to the extent that this request seeks
        information not compiled and/ar kept in the ordinary course of business. Notwithstanding
        and without waiving the objections,see Response No.15 above.

           23. Please state whether the Plaintiff was placed in a cell or other place ofconfinement
               within the detention facility and,if so, state:
                  a) A description ofthe place ofconfinement or cell;
                  b) The name and address of each person occupying the same cell or place of
                      confinement with Plaintiff and the offenses each was charged with;
                  c) The date and time Plaintiff was placed in the cell or place of confinement;
                  d} The date and time Plaintiff was released from the detention facility.

        RESPONSE: Objection. Defendant objects to the extent that this request is overly broad
        and unduly burdensome. Defendant objects to the extent that tE~is request seeks
        information not compiled and/ar kept in the ordinary course of business. Notwithstanding
        and without waiving the objections,see Response No. 15 above.

           24. Please state whether the Town ofTiverton is insured under any policy ofinsurance
               against liability for this cause of action and,if so, state:
                   a) The name and address ofthe insurance company;
                   b) The named holder ofthe policy;
                  c) The limits of liability stated in the policy;
                   d) Whether the insurer contests such coverage; and
                   e) Who paid the premiums therefor.

        RESPONSE: Objection. Defendant oUjects to the extent that this request is overly broad
        and unduly burdensome. Defendant objects to the extent that this request seeks
        information not compiled and/or kept in the ordinary course of business. Norivithstanding

                                                 Page 10 of 12
Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 12 of 13 PageID #: 728




        Sil;~a ~'. Tll'c:PJ0J1
        C'..9. ~~v. 1:19-cr--~?~

        and without waiving the objections, see Defendant Tatis~n of Tiverton's Response to
        Plaintiffs First Request for Production of Documents, Res}~anse Na. 21.

           2~. Please state in detail all communication made ry Sergeant A~[ictiael ]3~.rboza at the tine of
               Plaintiff's wrests on the above dates, to whom lie spoke., and the substance, in detail, cif
               all ih~ coi~ln~unications.

       [tESP(]NSE: Objection. Defendant objects to fhe extent that this request is o~-erly broad
        ~ncl unduly burdensome. Defendant objects to the e~#ent that this request seeks
        information not compiled andlor kept in the ordinary course of business. Notwithstanding
        and ~rithout~vaiving the objections, Sgt. Barboza made na communications pit the Time of
        those arrests.




       1 am siglii~rg this Res~ofrse to Itrterrascrtories in r~ty capacit~~ as ClriefofPolice ofthe ~'nsv~t of
       Tiverto~r. Ida tot ftuve personal knafvledge ors the srcbject ofa!!ofthe Re.~po~tses lrereitt. Ratlrer,
       I lii)1 Slbltlllathese responses, wlricli /ra►~e been cotttpiled i+sing infort7ration oblaineclfro~rt the
        Tawr~ of   Tii~ertoa: atrr!/nr provided by ngents anrllor etnp/n~~ees of the Torvrt of Tivertar and/or
       its irrst~rer a►rtUor ils legtrl coa~nsel.




                                                                   ~~'.~Jones, Chief of Police


        STATE OF RHODE ISI~..4ND
        COUTITY OF      ~' ~}'

        Subscribed arrd s~vor~r to before nre ors this     3" ~~          drry~ of      't ~           202D.



                                                         N T    PUBLIC
                                                         My Commission E:~~~ires ~ ` ~~:' ~'fi




                                                                    ~~r~~Y ~~~6IC OF Rt~c3DE iSLAII~
                                                                    !~~ ~5~~1§sian ~K~~res ~lt812022




                                                    Page 11 of 12
Case 1:19-cv-00429-MSM-LDA Document 45-7 Filed 08/04/20 Page 13 of 13 PageID #: 729




         Silva v. Tiverlof~
         C..4. No. 1:19-cv-429

                                                       As to Ob}ections,
                                                       Defendants,
                                                       By their Attorneys,

                                                      /s/A~larc DeSisto
                                                       Marc DeSisto, Esq.(#2757)
                                                      /s/Patrick K Burns
                                                       Patrick K. Burns, Esq.{#10107)
                                                       DeSisto Law LLC
                                                       60 Ship Street
                                                       Providence, RI 02903
                                                      (401)272-4442
                                                       marcna.desistolaw.com
                                                       pburns~desistolaw.com




                                          CERTIFICATION OF SERVICE

                 I hereby certify,that on this 3r~day of     ~,       2020,a true and accurate copy of
         the within. was emailed to:

                Brian R. Cunha, Esq.                         Andrea Shea, Esq.
                t~rian(a~briancunha.com                      asheaCc~riag.ri.~ov

                Alexander David Schultheis, Esq.
                aschultheis~a ~riagri.~


                                                      /s/Patrick K. Burns




                                                   Page 12 of12
